
	
		I
		111th CONGRESS
		2d Session
		H. R. 6139
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. Owens (for
			 himself, Mrs. Lowey,
			 Mrs. Maloney,
			 Mr. Tonko,
			 Mr. Israel,
			 Mr. Arcuri,
			 Mr. Engel,
			 Mr. Serrano,
			 Mr. Murphy of New York, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 482 East Main Street in Malone, New York, as the
		  Almanzo Wilder Post Office Building.
	
	
		1.Almanzo Wilder Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 482 East Main Street in Malone, New York, shall be known and
			 designated as the Almanzo Wilder Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Almanzo
			 Wilder Post Office Building.
			
